Citation Nr: 0119611	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  00-04 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a fractured left fifth toe.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1974 to July 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, wherein the RO granted service 
connection for residuals of a fractured left fifth toe and 
assigned a 10 percent evaluation.

The Board notes that in the notice of disagreement dated in 
December 1999 the veteran indicated that he also had a nail 
fungus on the fractured left fifth toe.  In the transcript of 
a June 2001 video conference the veteran expressed his belief 
that the toe fungus is secondary to his service-connected 
left fifth toe disability.  To the extent this may be viewed 
as a separate claim for service connection, it is referred to 
the RO for appropriate action.

At the time of his June 2001 hearing before the undersigned 
Member of the Board, the veteran was represented by a VA 
Veterans Benefits Counselor.


REMAND

Effective November 9, 2000, the Veterans Claims Assistance 
Act of 2000 was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
applies to all claims filed on or after the date of enactment 
of the VCAA, or filed before the date of enactment and not 
yet final as of that date.  Thus because of the change in the 
law mandates full development, the RO must adjudicate this 
claim under the current statute.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106 -475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After considering the issue on appeal and the duties to 
notify and assist imposed by the VCAA, the Board finds that 
additional development is need prior to consideration of the 
claim on appeal on the merits.  Specifically, the veteran has 
indicated that he received treatment for his left fifth toe 
disability at the VA Clinic in Sayre, Pennsylvania.  Although 
notations in the record indicate that these records were 
requested, there is nothing further to show that a response 
to the request was received by the RO.  Since VAMC records 
are within the Secretary's control, and could reasonably be 
expected to be part of the record, they are deemed to be 
constructively part of the record on appeal and must be 
obtained.  Dunn v. West, 11 Vet. App. 462, 466 (1998); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  The Board's 
identification of such development does not take the place of 
the RO's responsibility for ensuring compliance with the 
VCAA.

As noted above, the veteran has asserted that he has had 
problems with a fungal infection of the left fifth toe, 
spreading to other areas of the foot, since the initial 
injury in service.  A review of service medical records does 
reflect treatment with an ointment for athlete's foot in July 
1976.  Moreover, the presence of a skin disorder involving 
the feet was noted on recent VA examinations.  Whether such 
is part and parcel of the service-connected toe fracture, or 
represents a separate disability, is matter which should be 
addressed on VA examination.  

As a final matter, the Board notes that the veteran is in 
disagreement with the initial evaluation assigned for his 
service-connected left fifth toe disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court recognized a 
distinction between the veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection (as in this case) and a claim for an increased 
rating for a service-connected disability.  The Court found 
two important reasons for this distinction - consideration of 
"staged" ratings and the adequacy of the statement of the 
case.  Staged ratings allow for the assignment of separate 
ratings for separate periods of time based on the facts 
found.  On remand, the RO will have an opportunity to 
specifically consider whether staged ratings would be 
appropriate.

Accordingly, this case is REMANDED to the RO for the 
following development:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied 

2.  The RO should obtain the names and 
addresses of all medical care providers, 
VA or private, who treated the veteran 
for residuals of a fractured left fifth 
toe since service.  Of particular 
interest are medical records from the 
Sayre VAMC.  After securing the necessary 
release, the RO should obtain these 
records.  Any records received that have 
not been previously obtained should be 
associated with the claims folder.  If 
the RO is unable to obtain all relevant 
records, the veteran should be notified 
of the records VA is unable to obtain, 
the efforts taken by the Secretary to 
obtain those records and any further 
action to be taken by VA with respect to 
the claim.

3.  The veteran should then be afforded 
VA examination so that all disabling 
residuals of the left fifth toe fracture 
can be fully set forth.  In particular, 
the examiner should indicate whether the 
current skin disorder, identified by the 
veteran as "toe fungus," arose from the 
damage to the toe and the toenail caused 
by the inservice toe injury.  The 
rationale for such opinion should be 
fully set forth.  The claims folder must 
be made available to the examiner for 
review.  

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
veteran 's claim on the basis of all 
evidence of record and consider the 
principles set forth by the Court in 
Fenderson regarding initial ratings of 
service-connected disabilities.  
Consideration should be given to the 
question of whether the toe fungus is 
part and parcel of the service-connected 
left fifth toe disorder and, if it is, 
the impairment attributable thereto 
should be reflected in the rating 
assigned.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




